Citation Nr: 0415418	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  00-20 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a testicular disorder, and, if so, entitlement 
to service connection for a testicular disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from October 1952 to October 
1954.  He also had additional service in the Army Reserve, 
including inactive duty training in April 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In these determinations, the RO inter 
alia declined to reopen the previously denied claim of 
entitlement to service connection for a testicular disorder.  
The appellant disagreed and this appeal ensued.  

In an October 2002 decision, the Board held that the 
appellant had not submitted new and material evidence to 
reopen the previously denied claim.  He thereafter appealed 
to the Court of Appeals for Veterans Claims (Court), which in 
an October 2003 Order vacated the Board's October 2002 
decision and remanded the case for further adjudication.  The 
Court predicated this Order on a Joint Motion for Remand 
signed by the parties (the appellant and the Secretary of 
VA), which argued that the Board failed to address a claim of 
entitlement to service connection for a right inguinal 
hernia.  The parties agreed that the appropriate remedy for 
this error was for the Court to vacate the October 2002 
decision concerning the right testicular disorder and remand 
the case for readjudication of a right-inguinal-hernia claim.  

The Board cannot escape its jurisdiction of the right-
testicular claim, for the appellant's May 1999 statement 
solely claimed that disorder and he has since perfected an 
appeal from the June 2000 rating decisions adjudicating that 
claim.  The Board does not have jurisdiction to address any 
right-inguinal-hernia claim, as the RO has not adjudicated 
such a claim.  Moreover, the appellant's claim for a 
testicular disorder is separate from that for a right 
inguinal hernia, as the disorders involve separate parts of 
the anatomy.  The two claims are not inextricably 
intertwined.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. 
Cir. 1996) (newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, cannot 
be the same claim when it has not been previously 
considered); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(claims are not inextricably intertwined when adjudication of 
one will not effect other's future adjudication).  

The appropriate remedy with respect to the right-inguinal-
hernia claim is to refer it to the RO for appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995) (when a claim is 
raised for the first time on appeal to the Board, it has 
never been in appellate status and the Board must refer it to 
the RO for initial adjudication).  

That the Board did not refer the right-inguinal-hernia claim 
to the RO in its October 2002 decision does not undercut the 
decision to not reopen the previously denied right-testicular 
claim.  However, as the Court's Order vacated the decision 
and as subsequent litigation has altered VA's notification 
obligations, the Board herein REMANDS the case (limited to 
the application to reopen the previously denied right-
testicular claim) to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., for further evidentiary 
development and adjudication.  VA will notify the appellant 
if further action is required.  


REMAND

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  Convey 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim de novo.  
With respect to the right-testicular 
claim, it must be initially determined 
whether new and material evidence has 
been submitted to reopen the claim 
previously denied.  If any benefit sought 
on appeal remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



